Citation Nr: 1604399	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  15-40 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a compensable rating for residual left middle finger scar.

8.  Entitlement to a compensable rating for arthritis of the left third metacarpal joint, residual injury to the left middle finger.

9.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training from July 19 to August 2, 1958, with additional Reserves service from January 1956 to January 1966, including periods of active duty for training.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Louisville, Kentucky RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left hip disability is not shown at any time.

2.  A right hip disability is not shown at any time.

3.  A back disability is not shown at any time.

4.  A neck disability is not shown at any time.

5.  A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link a current disorder to service.

6.  Tinnitus was not shown in service or for many years thereafter, and the most probative evidence fails to link a current disorder to service.

7.  The Veteran's residual left middle finger scar is superficial, not unstable or painful, does not cover areas exceeding 144 square inches or greater, and causes no limitation of function.

8.  The Veteran's arthritis of the left third metacarpal joint, residual injury to the left middle finger, does not manifest with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees, and X-ray evidence does not show involvement of 2 or more major joints or 2 or more minor joint groups.

9.  The Veteran's multiple noncompensable disabilities do not interfere with his employability.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is denied.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for a right hip disability is denied.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for a back disability is denied.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Service connection for a neck disability is denied.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for a compensable rating for residual left middle finger scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

8.  The criteria for a compensable rating for arthritis of the left third metacarpal joint, residual injury to the left middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 5156, 5229, 5230 (2012).

9.  The criteria for a compensable rating (10 percent) for multiple, noncompensable service-connected disabilities, have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2014, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  As the September 2015 rating decision on appeal granted service connection and assigned disability ratings and effective dates for the residual left middle finger scar and arthritis of the left third metacarpal joint, residual injury to the left middle finger, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  An October 2015 statement of the case readjudicated the matters after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in August 2015 that addressed the fingers, scars, bilateral hearing loss, and tinnitus, which the Board finds to be adequate as they included both a review of the Veteran's history and audiological/physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  That is, these examinations, in the Board's judgment, show a thorough consideration of those disabilities on appeal and provide the necessary information to adjudicate the claims with respect to the fingers, scars, bilateral hearing loss, and tinnitus.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, regarding the claims for service connection for disabilities of the bilateral hips, back, and neck, a VA examination is not necessary, as there is no evidence suggesting there may be a nexus between any current such disability and the Veteran's active duty service.  Therefore, the low threshold requirement endorsed in McLendon is not met.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service (to include ACDUTRA).  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities, such as arthritis, sensorineural hearing loss, and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of § 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disabilities of the left hip, right hip, back, and neck

The Veteran contends that he has current chronic disabilities of the bilateral hips, back, and neck that were incurred due to injuries in service.  Specifically, he contends that these disabilities are the result of being hit by an automobile in service.  A July 1958 treatment record notes that the Veteran was struck by a vehicle, injuring his left middle finger and incurring a contusion to the abdomen.  No additional injuries were reported.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the lower extremities, spine or neck.  On July 1957 service examination for active duty training, the neck, spine, and lower extremities were normal on clinical evaluation.  On January 1962 service re-enlistment examination, the neck, spine, and lower extremities were normal on clinical evaluation; on contemporaneous report of medical history, he denied any history of arthritis or rheumatism; bone, joint or other deformity; or lameness.

In May 2015, the Veteran submitted a statement from family physician Dr. Tuley, who noted that the Veteran was a reservist from 1956 to 1966.  Dr. Tuley stated that the Veteran was injured while on active duty in July 1958 and opined that he still has chronic medical issues due to injuries sustained at that time.

All available VA and non-VA treatment records are silent for a diagnosis of, or treatment for, any hip, back, or neck disabilities.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., disabilities of the left hip, right hip, back, and neck.  See 38 U.S.C.A. § 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any disability of the left hip, right hip, back, and/or neck.  The Veteran's contentions do not support a finding that he has had persistent or recurrent symptoms of such disabilities.  Significantly, the Veteran has never identified a physician who gave a confirmed diagnosis of a disability of the left hip, right hip, back, and/or neck or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for a left hip disability, a right hip disability, a back disability, or a neck disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for disabilities of the left hip, right hip, back, and neck.  Accordingly, they must be denied.  In denying these claims, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  

Bilateral hearing loss and tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was incurred during service.  His STRs are silent for any complaints, findings, treatment, or diagnosis of hearing loss.  On January 1956 service enlistment examination, hearing acuity was 15/15 on whispered voice testing bilaterally.  On July 1957 service examination for active duty training, hearing acuity was 15/15 on whispered voice testing bilaterally.  On January 1962 service re-enlistment examination, hearing acuity was 15/15 on whispered voice testing bilaterally.

On August 2015 VA examination, the Veteran reported recurrent tinnitus with the onset as a result of a motor vehicle accident in service while on training in 1957, when he was walking and was struck by a vehicle.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
15
30
70
70
Left
20
15
35
65
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 74 percent in the left ear.  The examiner noted that the Veteran was in the motor pool in the U.S. Marine Corps Reserves, and his only active duty period was during boot camp at Paris Island; in civilian life, he has worked in and around the oil fields and drilling rigs and he has hunted on occasion, shooting right-handed.  With consideration of his current degree of hearing loss, limited service time and moderate likelihood of noise exposure ad lifelong career in and around the oil field, the examiner opined that it is less likely as not that the Veteran's military exposure caused his hearing loss.  The examiner noted that no records exist of probative value in the STRs since all tests used informal whispered or spoken voice stimuli.

On the VA audiological examination, the examiner noted the Veteran's contention that he believed his tinnitus was the result of being struck by a vehicle in service.  However, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner opined that the Veteran did not incur hearing loss in the military and noise exposure was limited.  

The postservice treatment records in evidence contain no further opinions regarding etiology of the Veteran's hearing loss or tinnitus.

It is not in dispute that the Veteran has a current bilateral hearing loss for VA compensation purposes and that he currently reports tinnitus.  What remains for consideration is whether his current bilateral hearing loss and/or tinnitus is somehow shown to be etiologically related to his service.  The only competent medical evidence in this matter consists of the report of the VA examination and opinion cited above.  The Board finds the 2015 VA examination and opinion to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history and adequately explained the rationale for the conclusions reached, citing to accurate factual data and other likely causes of the current hearing loss disability.  There is nothing, other than the Veteran's statements, that indicates his hearing loss or tinnitus are related to the incident when he was struck by a car in service.  The Veteran has not submitted a positive medical opinion in support of his claims.  

As neither sensorineural hearing loss nor tinnitus were shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

The Board has also considered whether presumptive service connection for hearing loss and tinnitus based on continuity of symptomatology is warranted.  See Walker, supra.  In this regard, such a continuity of symptomatology is not demonstrated by the record.  In this regard, the Veteran specifically denied ear, nose and throat trouble in service medical evaluations following the 1958 incident when he was struck by a car.  See July 1959 service examination report.  The Board therefore finds that the Veteran's statement denying any ear trouble, made in the context of the contemporaneous evaluation in July 1959, is more probative than his statements made for compensation purposes years later.  His statements regarding onset of the hearing loss and tinnitus are somewhat unreliable based on the inconsistency in his statements.  Therefore, the Board finds that service connection for bilateral hearing loss and/or tinnitus on the basis of continuity of symptomatology is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic hearing loss disability or tinnitus in service, and there is no competent and credible evidence indicating he had hearing loss or tinnitus manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran has a current bilateral hearing loss or tinnitus that is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted on any basis.

Increased disability ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Residual left middle finger scar

Scars not of the head, face, or neck are rated by application of Codes 7801 through 7805.  Under Code 7801, a 10 percent rating is warranted for scars that are deep or cause limited motion if the area exceeds 6 square inches.  Under Code 7802, a 10 percent rating is warranted for areas of 144 square inches or greater for scars that are superficial and do not cause limited motion.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7801 to 7804 under an appropriate other Code.  [Code 7800 applies only to scars of the head, face, or neck, and therefore does not apply to this claim.]

The RO granted service connection at a noncompensable rating for residual left middle finger scar in the September 2015 rating decision on appeal.  The Veteran contends that he merits a compensable rating for this scar.

On August 2015 VA scars examination, there was a superficial non-linear scar to the Veteran's left middle finger, just distal to the proximal interphalangeal joint laterally, measuring 0.8 centimeters in length by 0.1 centimeters width.  The approximate total area was 0.2 square centimeters.  He denied any pain or other problems over the area of the scar.  The scar was nontender and it was not painful or unstable with frequent loss of covering of skin.  The scar was not due to a burn.  There was no limitation of function due to the scar and it did not impact his ability to work.  

The results above provide evidence against this claim, clearly indicating that the higher criteria are not met for any of the Diagnostic Codes for scars.

In summary, the schedular criteria for a 10 percent rating for residual left middle finger scar are not met, and such rating is not warranted.  The facts and examination cited above provide negative evidence against the Veteran's claim and show that his scarring does not meet any of the diagnostic criteria for a 10 percent evaluation.  

Upon a complete review of the evidence of record, the Board finds no basis to award a compensable disability rating for the Veteran's residual left middle finger scar.  38 C.F.R. § 4.7.  

All symptoms of the Veteran's scar are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Further, the Veteran does not assert and the evidence does not show that he is unemployable due to his left middle finger scar.  Accordingly, entitlement to a total disability rating is not raised by the record.

Arthritis of the left third metacarpal joint, residual injury to the left middle finger

The Veteran's service-connected arthritis of the left third metacarpal joint and residual injury to the left middle finger is currently rated under Diagnostic Code 5229-5010.  Per Diagnostic Code 5229, limitation of motion of the index or long finger warrants a noncompensable rating with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees.  A compensable rating for an index or long finger disability requires a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  See 38 C.F.R. § 4.71a.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5226. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the long finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5154. 

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by X-ray findings warrants a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran contends that his left middle finger is very sore, tender, painful, and quick to fatigue, with limited motion and weakness.

On August 2015 VA examination, the Veteran reported that he was struck by a car in service; he reported that he put his left hand out to protect himself and the car mainly hit his left hand and left side of the abdomen.  He reported that something punctured his left middle finger and the finger was also jammed.  He reported that the finger was bandaged but no X-rays were taken.  He reported having problems with intermittent pain in the knuckle and the proximal interphalangeal joint since the accident, which has gotten significantly worse over the last 10 years in those two joints.  He reported that the pain is mainly in the left middle finger proximal interphalangeal joint and the metacarpophalangeal joint; he denied any pain over the area of the puncture scar.  He denied any flare-ups of the hand, finger or thumb joints.  He denied any functional loss or impairment of the joint or extremity, including but not limited to repeated use over time.

On physical examination, left hand range of motion was abnormal.  For the long finger, maximum flexion of the metacarpophalangeal joint was to 75 degrees; maximum flexion of the proximal interphalangeal joint was to 80 degrees; and maximum flexion of the distal interphalangeal joint was to 70 degrees.  Maximum extension of the joints was each to 0 degrees.  There was no gap between the pad of the thumb and the fingers.  There was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner stated that pain was noted with finger flexion on examination but did not result in or cause functional loss.  There was evidence of pain with use of the hand as well as objective evidence of pain and crepitus on palpation over the third metacarpophalangeal joint; significant crepitus was noted over that joint.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability; the examiner explained that the Veteran does have significant arthritis of his third metacarpophalangeal joint, which could limit function due to pain if the arthritis flares.  Left hand grip strength was 5/5 and there was no muscle atrophy or ankylosis of the left hand.  X-ray findings showed degenerative or traumatic arthritis of the left hand; there was significantly more arthritis in the left third metacarpophalangeal joint than in the first or second joints, consistent with traumatic arthritis.

Based on the evidence of record, the Board finds that a compensable rating for arthritis of the left third metacarpal joint and residual injury to the left middle finger is not warranted at any time during this appeal.  As outlined above, the governing criteria provide for a compensable rating for a middle/long finger disability only where there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  In this case, maximum extension of the joints was each to 0 degrees, and there was no gap between the pad of the thumb and the fingers; there was no gap between the long finger and the proximal transverse crease of the hand on maximal finger flexion.  In fact, the examiner specifically found that pain was noted with finger flexion on examination but did not result in or cause functional loss.  As the limitation of motion required to meet the criteria for a 10 percent rating is not shown, a compensable rating is not warranted at this time.  Additionally, while X-ray findings showed degenerative or traumatic arthritis of the left third metacarpophalangeal joint consistent with traumatic arthritis, involvement of 2 or more major joints or 2 or more minor joint groups is not shown.

The Board has considered whether the Veteran's arthritis of the left third metacarpal joint, residual injury to the left middle finger warrants a compensable rating under other Diagnostic Codes.  However, ankylosis of the long finger is not shown, and there is no ankylosis or limitation of motion of other digits of the left hand, therefore Diagnostic Codes 5216-5228 and 5230 do not apply.

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. finger pain and limitation of motion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . ."). 

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability on appeal requires the assignment of an extraschedular rating is not warranted.  See Thun, supra.  Further, the Veteran does not assert and the evidence does not show that he is unemployable due to his arthritis of the left middle finger.  Accordingly, entitlement to a total disability rating is not raised by the record.

In light of the foregoing, the Board finds that a compensable rating is not warranted for arthritis of the left third metacarpal joint and residual injury to the left middle finger as manifestations of this disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must therefore be denied.


Entitlement to a 10 percent rating under 38 C.F.R. § 3.324

When a veteran has been assigned two or more separate, permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10-percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324.  The rating is not permitted when a service connected disability is rated compensably disabling.  Butts v. Brown, 5 Vet. App. 532, 541 (1993).  The Veteran is in receipt of service connection for a left middle finger scar and arthritis of the left middle finger, each rated noncompensable.

As shown in the discussion above consideration whether an extraschedular rating is warranted, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities interfere with his employability or result in functional loss.  Consequently, a 10 percent rating for multiple non-service connected disabilities is not warranted.



ORDER

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for bilateral hearing loss and tinnitus is denied.

A compensable rating for residual left middle finger scar is denied.

A compensable rating for arthritis of the left third metacarpal joint, residual injury to the left middle finger is denied.

Entitlement to a compensable rating (10 percent) for multiple, noncompensable service-connected disabilities is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


